1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6     DARREN GABRIEL LACHANCE,                           Case No. 3:17-cv-00689-MMD-WGC

7                                      Petitioner,                  ORDER
             v.
8
      HAROLD WICKHAM, et al.,
9
                                    Respondents.
10

11          Good cause appearing, Respondents’ first Motion for Enlargement of Time (ECF

12   No. 32) is granted. Respondents have until May 4, 2020, to file an answer to the remaining

13   claims of the petition for writ of habeas corpus.

14          DATED THIS 3rd day of April 2020.

15

16
                                               MIRANDA M. DU
17                                             CHIEF UNITED STATES DISTRICT JUDGE
18

19
20

21

22

23

24

25

26

27

28
